                                      Case 20-22993-SMG                              Doc 36             Filed 04/13/21                    Page 1 of 28

 Fill in this information to identify your case:

 Debtor 1                   Vitaly Bahar
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF FLORIDA

 Case number           20-22993-SMG
 (if known)
                                                                                                                                                                     Check if this is an
                                                                                                                                                                      amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................       $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................            $                8,947.19

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................       $                8,947.19

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                        $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                              $              14,641.86

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                                $             448,784.75


                                                                                                                                     Your total liabilities $                   463,426.61


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                 $                3,500.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                             $                3,500.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

          Yes
 7.     What kind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                   Case 20-22993-SMG                   Doc 36       Filed 04/13/21            Page 2 of 28
 Debtor 1      Vitaly Bahar                                                               Case number (if known) 20-22993-SMG

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                     Case 20-22993-SMG                           Doc 36          Filed 04/13/21                 Page 3 of 28

 Fill in this information to identify your case:

 Debtor 1                   Vitaly Bahar
                            First Name                      Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                        Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           20-22993-SMG
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
        Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
              IRS Centralized Bankruptcy
 2.1          Department                                             Last 4 digits of account number       8848             $14,641.86                    $0.00          $14,641.86
              Priority Creditor's Name
              PO Box 7346                                            When was the debt incurred?
              Philadelphia, PA 19101
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
         Debtor 1 only                                               Unliquidated
         Debtor 2 only                                               Disputed
         Debtor 1 and Debtor 2 only                                 Type of PRIORITY unsecured claim:

         At least one of the debtors and another                     Domestic support obligations
         Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
         No                                                          Other. Specify
         Yes                                                                            2018


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              51270                                                Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 4 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.1      Acceptance Now                                             Last 4 digits of account number       4645                                                  $1.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/19 Last Active
          5501 Headquarters Drive                                    When was the debt incurred?           8/03/19
          Plano, TX 75024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Rental Agreement
           Yes                                                       Other. Specify     $0 Balance on Credit Report

 4.2      Ackerman LLP                                               Last 4 digits of account number       5014                                                  $1.00
          Nonpriority Creditor's Name
          777 South Flagler Drive, Suite 1100                        When was the debt incurred?
          West Tower
          West Palm Beach, FL 33401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Attorney for Plaintiff


 4.3      Amex                                                       Last 4 digits of account number       2743                                              $495.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/15 Last Active
          P.o. Box 981537                                            When was the debt incurred?           9/21/20
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 5 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.4      AuctionTime                                                Last 4 digits of account number       0373                                            $1,580.00
          Nonpriority Creditor's Name
          Sandhills Global                                           When was the debt incurred?
          PO Box 85673
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.5      Bank of America                                            Last 4 digits of account number       8822                                          $11,183.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/12 Last Active
          Po Box 982238                                              When was the debt incurred?           12/18
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.6      Bank of America                                            Last 4 digits of account number       6914                                            $7,678.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/13 Last Active
          Po Box 982238                                              When was the debt incurred?           01/19
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 6 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.7      Barfield, McCain, PA                                       Last 4 digits of account number       3223                                                  $1.00
          Nonpriority Creditor's Name
          4241 Northlake Blvd, Suite B                               When was the debt incurred?
          Palm Beach Gardens, FL 33410
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Attorney for Plaintiff


 4.8      Chase Card Services                                        Last 4 digits of account number       2875                                            $9,808.62
          Nonpriority Creditor's Name
                                                                                                           Opened 07/16 Last Active
          Po Box 15369                                               When was the debt incurred?           02/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Credit Card


 4.9      Checksystems                                               Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          7805 Hudson Rd                                             When was the debt incurred?
          Saint Paul, MN 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 7 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.1
 0        Child Support Enforcemment                                 Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          PO Box 8030                                                When was the debt incurred?
          Tallahassee, FL 32314
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.1
 1        Comcast                                                    Last 4 digits of account number       8845                                              $947.79
          Nonpriority Creditor's Name
          PO Box 71211                                               When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.1
 2        Consclence o Ibeh Co NIG LTD                               Last 4 digits of account number       2443                                          $10,000.00
          Nonpriority Creditor's Name
          1 Redeemer Street off Maryam                               When was the debt incurred?
          Babangida Road
          Asaba Delta State
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 8 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.1
 3        Department of the Treasury                                 Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          Po Box 21126                                               When was the debt incurred?
          Philadelphia, PA 19114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.1      Department Store National
 4        Bank/Macy's                                                Last 4 digits of account number       0490                                                  $1.00
          Nonpriority Creditor's Name
                                                                                                           Opened 3/04/15 Last Active
          Po Box 8218                                                When was the debt incurred?           7/02/16
          Mason, OH 45040
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Charge Account
           Yes                                                       Other. Specify     $0 Balance on Credit Report

 4.1
 5        Ekenzo Auto LTD                                            Last 4 digits of account number       2419                                          $26,500.00
          Nonpriority Creditor's Name
          Contact: Ekene Emerah                                      When was the debt incurred?
          1 olo St. Omaba Layout
          Onitsha Anambra-Nigeria
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 6 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 20-22993-SMG                          Doc 36             Filed 04/13/21             Page 9 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.1
 6        Equifax                                                    Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          Po Box 740241
          Atlanta, GA 30374
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.1
 7        Equipment Trader                                           Last 4 digits of account number       0571                                              $360.00
          Nonpriority Creditor's Name
          999 Waterside Drive, 19th Floor                            When was the debt incurred?
          Norfolk, VA 23510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.1
 8        ETS Sam Japan                                              Last 4 digits of account number       2198                                          $48,000.00
          Nonpriority Creditor's Name
          Contact: Neba Samuel                                       When was the debt incurred?
          BP 272 Bamenda
          Cameroon
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 10 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.1
 9        Exeter Finance LLC                                         Last 4 digits of account number       1001                                            $6,185.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/18 Last Active
          Po Box 166097                                              When was the debt incurred?           8/06/20
          Irving, TX 75016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Automobile


 4.2
 0        Experian                                                   Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          Po Box 2002                                                When was the debt incurred?
          Allen, TX 75013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only


 4.2
 1        Florida Department Of Revenue                              Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          5050 W Tennessee St                                        When was the debt incurred?
          Tallahassee, FL 32399
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 11 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.2
 2        GC Services Limited Partnership                            Last 4 digits of account number       0375                                                  $1.00
          Nonpriority Creditor's Name
          Po Box 1545                                                When was the debt incurred?
          Houston, TX 77251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Collection Agency for Chase Card Services
           Yes                                                       Other. Specify     #2875

 4.2
 3        Handlers Equipment LTD.                                    Last 4 digits of account number       4296                                            $3,769.23
          Nonpriority Creditor's Name
          339 Sumas Way                                              When was the debt incurred?
          Abbotsford, BC, V25 8E5
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.2      IRS Centralized Bankruptcy
 4        Department                                                 Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 12 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.2      IRS Centralized Bankruptcy
 5        Department                                                 Last 4 digits of account number       3510                                          $53,881.00
          Nonpriority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Federal Tax Lien


 4.2
 6        Jonny Edgardo Pineda Rapalo                                Last 4 digits of account number       3183                                          $19,000.00
          Nonpriority Creditor's Name
          c/o Edam Law PLLC                                          When was the debt incurred?
          Latitude One Building
          175 SW 7th Street, Suite 2410
          Miami, FL 33130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Lawsuit Case No. COCE20023183
           Yes                                                       Other. Specify     Business Debt

 4.2
 7        L&L Construction                                           Last 4 digits of account number       2450                                          $26,200.00
          Nonpriority Creditor's Name
          Contact: Linley Goldman                                    When was the debt incurred?
          Providencailes Turks and Caicos
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 10 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 13 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.2
 8        Luis Fernando Toledo Roca                                  Last 4 digits of account number       2051                                          $38,000.00
          Nonpriority Creditor's Name
          Carretera a Cotoca Km.5S/N                                 When was the debt incurred?
          Santa Cruz Bolivia
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.2
 9        Machinery Trader                                           Last 4 digits of account number       0789                                            $3,540.00
          Nonpriority Creditor's Name
          Sandhills Global                                           When was the debt incurred?
          PO Box 85673
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.3
 0        Machinery Trader                                           Last 4 digits of account number       0789                                            $1,180.00
          Nonpriority Creditor's Name
          Sandhills Global                                           When was the debt incurred?
          PO Box 85673
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 14 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.3
 1        Machinery Trader                                           Last 4 digits of account number       1659                                            $1,180.00
          Nonpriority Creditor's Name
          Sandhills Global                                           When was the debt incurred?
          PO Box 85673
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.3
 2        Machinery Trader                                           Last 4 digits of account number       5553                                            $1,180.00
          Nonpriority Creditor's Name
          Sandhills Global                                           When was the debt incurred?
          PO Box 85673
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.3
 3        Marcelo David Bedoya Izquierdo                             Last 4 digits of account number       2420                                          $15,017.39
          Nonpriority Creditor's Name
          Victoria Del Portete 553                                   When was the debt incurred?
          Cuenca Ecuador
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 15 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.3
 4        National Credit Systems, Inc.                              Last 4 digits of account number       0297                                            $1,615.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/19 Last Active
          P.o. Box 312125                                            When was the debt incurred?           09/19
          Atlanta, GA 31131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Collection Attorney The Upton Apts


 4.3
 5        NCB Management Services, Inc.                              Last 4 digits of account number       5259                                                  $1.00
          Nonpriority Creditor's Name
          PO Box 1099                                                When was the debt incurred?
          Langhorne, PA 19047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Collection Agency for Exeter Finance LLC
           Yes                                                       Other. Specify     Automobile

 4.3
 6        Niti S. Sharan, Esq                                        Last 4 digits of account number       2419                                                  $1.00
          Nonpriority Creditor's Name
          1221 South 21st Avenue                                     When was the debt incurred?
          Hollywood, FL 33020
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Attorney for Plaintiff




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 16 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.3
 7        Pembroke Pines Owner LLC                                   Last 4 digits of account number       3223                                            $6,557.60
          Nonpriority Creditor's Name
          d/b/a Town City Center Luxury                              When was the debt incurred?
          Apartments
          10700 City Center Blvd.
          Hollywood, FL 33025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Lawsuit Case No. CONO20013223


 4.3
 8        Solaman Halid                                              Last 4 digits of account number       2461                                          $38,000.00
          Nonpriority Creditor's Name
          1362 Longwood Ave                                          When was the debt incurred?
          Los Angeles, CA 90010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.3
 9        TD Bank, N. A.                                             Last 4 digits of account number       5014                                          $56,219.12
          Nonpriority Creditor's Name
          2059 Springdale Road                                       When was the debt incurred?
          Cherry Hill, NJ 08003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Lawsuit Case No. CACE20015014
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 14 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 17 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.4
 0        TD Bank, N.A.                                              Last 4 digits of account number       0640                                                  $1.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/16 Last Active
          Td Bank Usbc                                               When was the debt incurred?           6/19/18
          Greenville, SC 29602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Credit Card
           Yes                                                       Other. Specify     $0 Balance on Credit Report

 4.4
 1        The Simkovic Lawfirm                                       Last 4 digits of account number       3183                                                  $1.00
          Nonpriority Creditor's Name
          2030 South Douglas Rd., Suite 214                          When was the debt incurred?
          Miami, FL 33134
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Attorney for Plaintiff


 4.4
 2        Toyota Financial Services                                  Last 4 digits of account number       J201                                            $5,655.00
          Nonpriority Creditor's Name
                                                                                                           Opened 02/16 Last Active
          30501 Agoura Rd                                            When was the debt incurred?           11/07/19
          Agoura Hills, CA 91301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 15 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 18 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.4
 3        Toyota Financial Services                                  Last 4 digits of account number       0001                                                  $1.00
          Nonpriority Creditor's Name
                                                                                                           Opened 05/15 Last Active
          Po Box 9786                                                When was the debt incurred?           02/16
          Cedar Rapids, IA 52409
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Automobile
           Yes                                                       Other. Specify     $0 Balance on Credit Report

 4.4
 4        Toyota Financial Services                                  Last 4 digits of account number       A951                                                  $1.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/13 Last Active
          Po Box 647                                                 When was the debt incurred?           5/14/15
          Alpharetta, GA 30009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Lease
           Yes                                                       Other. Specify     $0 Balance on Credit Report

 4.4
 5        Trader Interactive                                         Last 4 digits of account number       5143                                            $2,100.00
          Nonpriority Creditor's Name
          PO Box 842183                                              When was the debt incurred?
          Dallas, TX 75284
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 19 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.4
 6        Trader Interactive, LLC                                    Last 4 digits of account number       6497                                              $360.00
          Nonpriority Creditor's Name
          999 Waterside Drive, Ste 1900                              When was the debt incurred?
          Norfolk, VA 23510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.4
 7        Trader Interactive, LLC                                    Last 4 digits of account number       3181                                              $360.00
          Nonpriority Creditor's Name
          999 Waterside Drive, Ste 1900                              When was the debt incurred?
          Norfolk, VA 23510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.4
 8        Trader Interactive, LLC                                    Last 4 digits of account number       9933                                              $360.00
          Nonpriority Creditor's Name
          999 Waterside Drive, Ste 1900                              When was the debt incurred?
          Norfolk, VA 23510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 17 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 20 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.4
 9        Trader Interactive, LLC                                    Last 4 digits of account number       6703                                              $360.00
          Nonpriority Creditor's Name
          999 Waterside Drive, Ste 1900                              When was the debt incurred?
          Norfolk, VA 23510
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.5
 0        Trans Don Manolo                                           Last 4 digits of account number       2495                                          $51,500.00
          Nonpriority Creditor's Name
          1 Calle 10-57 Zona 4                                       When was the debt incurred?           2020
          San Raimundo Guatemala
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a      community               Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Business Debt


 4.5
 1        Transunion                                                 Last 4 digits of account number       8848                                                  $0.00
          Nonpriority Creditor's Name
          Po Box 1000                                                When was the debt incurred?
          Chester, PA 19016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           Debtor 1 only                                             Contingent
           Debtor 2 only                                             Unliquidated
           Debtor 1 and Debtor 2 only                                Disputed
           At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community                    Student loans
          debt                                                        Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           No                                                        Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                       Other. Specify     Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 18 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                  Case 20-22993-SMG                          Doc 36              Filed 04/13/21            Page 21 of 28
 Debtor 1 Vitaly Bahar                                                                                   Case number (if known)        20-22993-SMG

 4.5
 2         TRG Management Company LLP                                Last 4 digits of account number       3223                                                         $1.00
           Nonpriority Creditor's Name
           2200 N. Commerce Parkway, Suite                           When was the debt incurred?
           100
           Fort Lauderdale, FL 33326
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                      Other. Specify     Lawsuit Case No. CONO20013223


 4.5
 3         Volkswagen Credit, Inc                                    Last 4 digits of account number       0979                                                         $1.00
           Nonpriority Creditor's Name
                                                                                                           Opened 09/15 Last Active
           P.o. Box 3                                                When was the debt incurred?           11/06/18
           Hillsboro, OR 97123
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            Debtor 1 only                                            Contingent
            Debtor 2 only                                            Unliquidated
            Debtor 1 and Debtor 2 only                               Disputed
            At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community                   Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
                                                                                          Lease
            Yes                                                      Other. Specify     $0 Balance on Credit Report

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Acceptance Now                                                Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 5501 Headquarters Drive
 Plano, TX 75024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Amex                                                          Line 4.3 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Correspondence/Bankruptcy                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 981540
 El Paso, TX 79998
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.5 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4909 Savarese Circle                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Fl1-908-01-50
 Tampa, FL 33634
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 19 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                  Case 20-22993-SMG                         Doc 36           Filed 04/13/21              Page 22 of 28
 Debtor 1 Vitaly Bahar                                                                                  Case number (if known)         20-22993-SMG

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 4909 Savarese Circle                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Fl1-908-01-50
 Tampa, FL 33634
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Card Services                                           Line 4.8 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 15298
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Department Store National                                     Line 4.14 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Bank/Macy's                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 9111 Duke Boulevard
 Mason, OH 45040
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Exeter Finance LLC                                            Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 166008
 Irving, TX 75016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Systems, Inc.                                 Line 4.34 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 312125
 Atlanta, GA 31131
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TD Bank, N.A.                                                 Line 4.40 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 32 Chestnut Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 1377
 Lewiston, ME 04243
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Toyota Financial Services                                     Line 4.42 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 8026
 Cedar Rapids, IA 52409
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Toyota Financial Services                                     Line 4.43 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 8026
 Cedar Rapids, IA 52409
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Toyota Financial Services                                     Line 4.44 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 8026
 Cedar Rapids, IA 52409
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Volkswagen Credit, Inc                                        Line 4.53 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 3

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 20 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                  Case 20-22993-SMG                         Doc 36          Filed 04/13/21             Page 23 of 28
 Debtor 1 Vitaly Bahar                                                                                  Case number (if known)    20-22993-SMG

 Hillboro, OR 97123
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                14,641.86
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                14,641.86

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $              448,784.75

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $              448,784.75




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 21
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                     Case 20-22993-SMG                         Doc 36    Filed 04/13/21      Page 24 of 28

 Fill in this information to identify your case:

 Debtor 1                   Vitaly Bahar
                            First Name                           Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name            Last Name


 United States Bankruptcy Court for the:                 SOUTHERN DISTRICT OF FLORIDA

 Case number           20-22993-SMG
 (if known)
                                                                                                                                 Check if this is an
                                                                                                                                  amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

       No
       Yes
       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

       No. Go to line 3.
       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         2HANDS MACHINERY LLC                                                                    Schedule D, line
                14200 SW 23rd St. OFC Unit                                                              Schedule E/F, line    4.11
                Fort Lauderdale, FL 33325
                                                                                                        Schedule G
                Daniella Randazo
                                                                                                       Comcast



    3.2         2HANDS MACHINERY LLC                                                                    Schedule D, line
                3406 Davie Rd. Apt 110                                                                  Schedule E/F, line    4.45
                Fort Lauderdale, FL 33314
                                                                                                        Schedule G
                                                                                                       Trader Interactive



    3.3         2HANDS MACHINERY LLC                                                                    Schedule D, line
                14200 SW 23rd St. OFC Unit                                                              Schedule E/F, line    4.29
                Fort Lauderdale, FL 33325
                                                                                                        Schedule G
                                                                                                       Machinery Trader




Official Form 106H                                                                 Schedule H: Your Codebtors                                  Page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                  Case 20-22993-SMG                  Doc 36   Filed 04/13/21        Page 25 of 28

 Debtor 1 Vitaly Bahar                                                                  Case number (if known)   20-22993-SMG


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.4      2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.4
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             AuctionTime



    3.5      2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.47
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Trader Interactive, LLC



    3.6      2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.46
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Trader Interactive, LLC



    3.7      2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.48
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Trader Interactive, LLC



    3.8      2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.49
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Trader Interactive, LLC



    3.9      2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.17
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Equipment Trader



    3.10     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.30
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Machinery Trader



    3.11     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.31
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Machinery Trader




Official Form 106H                                                       Schedule H: Your Codebtors                                 Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                  Case 20-22993-SMG                  Doc 36   Filed 04/13/21        Page 26 of 28

 Debtor 1 Vitaly Bahar                                                                  Case number (if known)   20-22993-SMG


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.12     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.32
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Machinery Trader



    3.13     2HANDS MACHINERY LLC                                                             Schedule D, line
             10600 Griffin Rd                                                                 Schedule E/F, line      4.23
             Fort Lauderdale, FL 33328
                                                                                              Schedule G
                                                                                             Handlers Equipment LTD.



    3.14     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.27
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             L&L Construction



    3.15     2HANDS MACHINERY LLC                                                             Schedule D, line
             8421 NW 70 Street                                                                Schedule E/F, line      4.18
             Miami, FL 33166
                                                                                              Schedule G
                                                                                             ETS Sam Japan



    3.16     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.15
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Ekenzo Auto LTD



    3.17     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.38
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Solaman Halid



    3.18     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.12
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Consclence o Ibeh Co NIG LTD



    3.19     2HANDS MACHINERY LLC                                                             Schedule D, line
             8421 NW 70 Street                                                                Schedule E/F, line      4.28
             Miami, FL 33166
                                                                                              Schedule G
                                                                                             Luis Fernando Toledo Roca




Official Form 106H                                                       Schedule H: Your Codebtors                                 Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                  Case 20-22993-SMG                  Doc 36   Filed 04/13/21        Page 27 of 28

 Debtor 1 Vitaly Bahar                                                                  Case number (if known)   20-22993-SMG


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.20     2HANDS MACHINERY LLC                                                             Schedule D, line
             8421 NW 70 Street                                                                Schedule E/F, line      4.39
             Miami, FL 33166
                                                                                              Schedule G
                                                                                             TD Bank, N. A.



    3.21     2HANDS MACHINERY LLC                                                             Schedule D, line
             3450 Emerald Pointed Drive Apt. 305B                                             Schedule E/F, line      4.26
             Hollywood, FL 33021
                                                                                              Schedule G
                                                                                             Jonny Edgardo Pineda Rapalo



    3.22     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.33
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Marcelo David Bedoya Izquierdo



    3.23     2HANDS MACHINERY LLC                                                             Schedule D, line
             14200 SW 23rd St. OFC Unit                                                       Schedule E/F, line      4.50
             Fort Lauderdale, FL 33325
                                                                                              Schedule G
                                                                                             Trans Don Manolo




Official Form 106H                                                       Schedule H: Your Codebtors                                 Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                     Case 20-22993-SMG                    Doc 36     Filed 04/13/21             Page 28 of 28




 Fill in this information to identify your case:

 Debtor 1                    Vitaly Bahar
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number              20-22993-SMG
 (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


               No

         Yes. Name of person                                                                                   Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Vitaly Bahar                                                          X
              Vitaly Bahar                                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       April 13, 2021                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
